Title: J. B. Pike to John Adams, 8 May 1786
From: Pike, J. B.
To: Adams, John


          
            
              Sir
            
            

              Briamore

               May 8. 1786.
            
          

          You may probably remember that when in town a week or two ago I
            took the liberty of waiting upon you to request the favor of any information you could
            give concerning the recovery of the Estate of the late James Wainwright Malin Esqr. at port Beaufort Nice River Bath County North Carolina
            & you kindly afforded me what information I asked, but as I did not then
            recollect every question which the friends of the young man who is heir to the Estate
            wished me to propose I have presumed upon this further Liberty
          Before the American Revolution the british Governor was thought to
            be the proper person to apply to for information & about 19 Years ago the
            friends of this young man who was then a Child wrote to the then Governor & it
            appeared that he (the Governor) then possessed it as an unclaimed Estate We wish to ask
            Who is the proper person now in that County to whom application should be made? We suppose
            that as the british Governor was formerly the proper person it is to some public officer
            we should now apply.
          I beg further to ask If any Loyalist or person inimical to the
            freedom of that Country has since had it in possession, may it not have been
            confiscated? & if so, whether any recovery by the right heir in England is
            possible or probable? also if possible to whom in that
              case application should be made?
          If you will kindly oblige me with a reply addressed to The Revd Mr Pike Briamore near Fordingbridge Hants you will confer an additional
            favor on / Sir / Your already obliged / & truly respectful
          
            
              JB Pike
            
          
        